DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.

Allowable Subject Matter
Claims 19-24, 26-36, and 39-41 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 19, the prior art neither discloses nor suggests in the context of the claim the limitations, “forming a metal gate structure to surround the suspended second nano-sheet layers, the metal gate structure comprising a metal gate electrode; after forming the metal gate structure, etching the metal gate electrode to expose one or more upper nano-sheet layers of the second nano-sheet layers; and after etching the metal gate electrode, removing the one or more upper nano-sheet layers, wherein the metal gate electrode is a gate electrode of a transistor;” regarding claim 26, the prior art neither discloses nor suggests in the context of the claim the limitations, “…removing…the second sacrificial gate thereby forming…a second recess…; … forming a second gate structure in the second recess, …wherein the second gate structure comprises a conductive gate electrode; and after forming the second gate structure, recessing the conductive gate electrode to expose one or more upper second layers of the second semiconductor layers;”  and regarding claim 35, the prior art neither discloses nor recessing the conductive gate over the second channel region to form a recess, wherein one or more upper layers of the one or more second semiconductor layers are exposed in the recess; and after recessing the conductive gate over the second channel region, etching the one or more upper layers of the one or more second semiconductor layers exposed in the recess, wherein, after etching the one or more upper layers of the one or more second semiconductor layers, the conductive gate over the second channel region remains on one or more lower layers of the one or more second semiconductor layers in the second channel region, wherein the conductive gate and the second channel region are components of a transistor.”  Each independent claim recites recessing a conductive gate or metal gate electrode to expose upper semiconductor/nano-sheet layers or further etching said layers, wherein said gate is the gate conductor of a transistor.  The prior art fails to suggest this combination whereby the final conductive gate is recessed to expose upper semiconductor layers.  For example, claim 26 was previously rejected by the combination of Ching in view of Moroz and Hsu.  Prior art Rachmady is further combined in related claims to provide a final gate structure formed by recessing to expose, etch, and remove semiconductor channel layers.  However, the recessed portion of the Rachmady gate is dielectric and not a conductive gate electrode.  Moreover, the claim requires removal of a second sacrificial gate to form a second recess in which the second gate structure is formed, and the sacrificial gates as per Ching, Hsu, or Rachmady cannot be considered the second gate structure.  Newly presented prior art Reznicek (US PGPub 2019/0131394) discloses in Figs. 8-10 and para. [0059-0068], forming a replacement gate including work function metal 30, which is recessed (Fig. 9) to remove it from the upper n-channel layers.  However, gate dielectric 28 is never removed from the upper channel layers, which remain intact.  Thus, the upper semiconductor/nano-sheet layers are never exposed as claimed as in the Instant Disclosure whereby they are etched and removed.
Claims 20-24 and 41 are allowable as ultimately depending from claim 19.
Claims 27-34 are allowable as ultimately depending from claim 26.
Claims 36, 39, and 40 are allowable as ultimately depending from claim 35.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246.  The examiner can normally be reached on 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891      

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891